Citation Nr: 9923541	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits based on relationship and 
reimbursement. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.  
He died in December 1997.  The appellant is the veteran's 
mother.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma. 

On appeal the appellant appears to raise a claim of 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 1991).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.	The veteran died in December 1997.

2.	At the time of his death the veteran was entitled to non-
service-connected pension benefits.  He was not entitled to 
compensation.

3.	The appellant is the natural mother of the veteran, but 
she was not dependent upon him at the time of his death.

4.  No expenses associated with the appellant's last sickness 
are shown to remain unpaid.



CONCLUSION OF LAW

As the appellant is not a proper claimant for consideration 
of entitlement to accrued benefits, and as no unpaid debt 
remains from the veteran's last illness, the Board may not 
exercise jurisdiction over the appellant's claims.  38 
U.S.C.A. §§ 102(a), 5121 (West 1991); 38 C.F.R. §§ 3.59(a), 
3.250, 3.1000(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 1997 due to coronary artery 
disease.  He was at the appellant's home at the time of his 
death which she concedes was precipitated by a sudden heart 
attack caused by coronary artery disease.

A parent is a natural mother or father, mother or father 
through adoption, or a person who for a period of not less 
than 1 year stood in the relationship of a parent to a 
veteran at any time before his or her entry into active 
service.  38 C.F.R. § 3.59(a).

Pursuant to 38 C.F.R. § 3.1000(a)(iii), upon the death of a 
veteran, when it occurs on or after December 1, 1962, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) authorized under laws administered by 
the Department of Veterans Affairs, to which a payee was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 1 year prior to the 
last date of entitlement as provided in § 3.500(g) (1998), 
will be paid to the veteran's dependent parents. 

Dependency will be held to exist if the father or mother of 
the veteran does not have an income sufficient to provide 
reasonable maintenance for such father or mother if the 
dependency of such adult member results from mental or 
physical disability.  38 C.F.R. § 3.250(b).

Under 38 C.F.R. § 3.1000(a)(4), if accrued benefits cannot be 
paid based on relationship, accrued benefits can be paid to 
reimburse the person who bore the expense of the last 
sickness or burial.

In the present case, the Board must first consider whether 
the appellant is a proper claimant.  In other words, may she 
seek the benefit to which she is claiming entitlement?  If 
not the Board may not exercise jurisdiction.  38 U.S.C.A. § 
7104 (West 1991).  After reviewing the claims folder, the 
Board finds that the appellant is not a proper claimant under 
the provisions of 38 C.F.R. §§ 3.250 and 3.1000.  In this 
respect, the appellant has conceded under oath at her 
February 1999 travel Board hearing that she was not dependent 
on the veteran for income.  The appellant and her husband 
further concede that their monthly family income exceeds 
$660.00 per month.  As such dependency is not shown.  
Therefore, because the appellant concedes that she was not 
dependent on the veteran, the Board may not exercise 
jurisdiction over a claim for an accrued benefit because she 
is not a proper claimant.

Moreover, because no evidence has been submitted showing that 
expenses associated with the veteran's last illness and 
burial remain unpaid, a proper claim for reimbursement has 
not been submitted.  In this regard, the appellant in a 
December 1997 VA Form 21-609, indicated that the veteran's 
funeral expenses, in the amount of $4,319.04, had been 
unpaid.  VA, however, subsequently reimbursed the funeral 
home the full amount in January 1998.  No other expenses were 
listed on the VA Form 21-609, and no other expenses have been 
shown to have been associated with the veteran's sudden fatal 
heart attack on December [redacted], 1997.  Accordingly, the 
appellant's claim for reimbursement is denied as a matter of 
law.

In reaching these decisions the Board empathizes with the 
appellant's argument that her son would have wanted her to 
have the pension funds that were unpaid to him at the time of 
his death.  The Board finds nothing to contradict the 
assertion that the appellant and her husband lovingly cared 
for the veteran, and that they provided him with good food, 
water and a loving home during the period prior to his death.  
Additionally, the Board finds nothing to contradict the 
assertion that had the veteran's pension check arrived prior 
to his death that he would have reimbursed the appellant for 
some of the costs she had been bearing on his behalf.  These 
claims, however, involve matters of equity, and the Board 
must base its rulings on law, and not on equity.  Therefore, 
because a grant of equitable relief is solely within the 
discretion of the Secretary of Veterans Affairs, the relief 
sought is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  

The claims are dismissed for lack of jurisdiction.


ORDER

The claims of entitlement to accrued benefits based on 
relationship and reimbursement are dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

